DECISION OF DISMISSAL
This matter is before the court on the parties' signed stipulated agreement, filed October 27, 2011. In their signed stipulated agreement, the parties agreed that the real market value, maximum assessed value, and assessed value of property identified as Account 182353 for tax year 2010-11 was $186,000, $151,270 and $151,270, respectively. Defendant notified the court on October 31, 2011, that the agreed real market value would not result in Plaintiff receiving a property tax refund. Because the agreed real market value does not result in a property tax refund to Plaintiff, Plaintiff is not aggrieved and the court cannot order a change to the tax roll. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of November 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron November 2, 2011. The Court filed and entered this documenton November 2, 2011.